Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. 
DETAILED ACTION
Claims 1-21 are pending and have been examined.
The information disclosure statement (IDS) submitted on 05/04/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowable because the prior art fails to teach or suggest an apparatus to count people in a media environment, the apparatus comprising: a thermal image detector to determine a heat blob count based on a frame of thermal image data, the frame of thermal image data corresponding to the media environment; a comparator to: compare the heat blob count to a prompted people count, the prompted people count based on one or more responses to a prompting message; when the heat blob count and the prompted people count match, cause a timer that is to trigger generation of the prompting message to be reset; and a controller to train a machine learning model based on a feature vector including a verified people count, at least one of a day or time corresponding to the verified people count, and a media source detected in the media environment during the at least one of the day or time, the verified people count based on the comparison of the heat blob count to the prompted people count, the machine learning model to predict subsequent people counts based on features representative of the media environment, as recited in the claims.
The closest prior art, Ramaswamy et al. (US 2006/0062429), discloses an imaging system for counting the number of people watching a television.  However, Ramaswamy et al. does not disclose training a machine learning model as claimed.  Ramaswamy et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425